Citation Nr: 0828286	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  08-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.304(f), 
4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the veteran alleges that he suffers from PTSD 
due to in-service stressful events.  Specifically, he 
indicates that while serving in Vietnam he was assigned to 
mortuary duty at Long Binh.  He further describes unloading 
body bags from ambulances and putting them into tents, and 
seeing dead bodies being pieced together and embalmed when 
they could.  In his April 2008 substantive appeal, the 
veteran described being exposed to dead bodies on a daily 
basis and being exposed to severely wounded bodies on a daily 
basis.  

The veteran has also asserted that 3 days before he was 
shipped out, an enemy mortar rocket hit his compound.  It is 
noted that throughout the claims process the veteran has set 
forth his experiences on mortuary duty as his primary 
stressor.  The veteran raised the mortar attack contention 
later on in the claims process in November 2007, subsequent 
to conducting research on the internet in October 2007.  

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.

The preponderance of the evidence shows that the veteran did 
not engage in combat with the enemy.  Of note, he was not 
awarded any combat medals or decorations.  While he indicated 
in a May 2007 statement that his duties included mortuary 
duty, 
service personnel records show that the veteran worked as a 
communications center specialist and cryptographer while 
stationed in Vietnam.  Although assigned to the headquarters 
of a medical battalion during his second tour of Vietnam, 
there is no indication in his service personnel records that 
he engaged in any duty other than cryptography.  Moreover, 
his service treatment records do not show any indicia of 
combat participation or exposure, nor combat-related 
complaints, treatment, or diagnoses.  On the report of 
medical history given by the veteran in October 1966 for the 
purpose of separation, he denied having frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.  Psychiatric 
examination at that time was normal.  

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

The stressors as reported by the veteran are not verifiable 
based on the information provided in this case.  In fact, a 
September 2006 "PTSD Stressor/AO Worksheet" found in the 
file indicates that a search of personnel records was 
negative for showing an assignment on body bag detail.  The 
rater commented that they were unable to verify whether the 
veteran was on any body bag detail during his time in 
Vietnam.  A subsequent formal finding by the RO in September 
2007 found that there was not enough information to verify 
the veteran's stressor in connection with his PTSD claim.  
Although the veteran has submitted several statements and 
photocopied photographs subsequent to the September 2007 
finding, there is still not enough information to corroborate 
the veteran's assignment to body bag detail.  

With respect to the veteran's claim that a mortar hit his 
compound three days before he was shipped out, a formal 
finding has not been pursued.  In fact, the veteran raised 
this stressor after a formal finding had been made with 
respect to his alleged assignment to body bag detail.  As the 
veteran belatedly raised the mortar attacks as a stressor and 
considering no treatment records relate the veteran's PTSD to 
these claimed mortar attacks, further verification as to this 
reported stressor is deemed unnecessary. 

As stated above, service personnel records indicate that the 
veteran served as a communications center specialist and 
cryptographer during his service with theArmy.  Service 
treatment records and personnel records do not indicate that 
he engaged in body bag duty.     

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the absence of any 
corroborating information regarding his assignment to body 
bag duty, the Board finds that the stressor identified by the 
veteran is not supported by the evidence of record.  

The Board acknowledges that the veteran has been diagnosed 
with PTSD.  Specifically, evidence in the file indicates a 
diagnosis of PTSD as early as June 2006.  Therefore, the 
Board finds that there is competent medical evidence of 
record supporting a current diagnosis of PTSD. 

Although the medical evidence of record establishes a 
diagnosis of PTSD, the record fails to establish credible 
evidence that the purported in-service stressors actually 
occurred.  Absent credible supporting evidence that the 
claimed in-service stressors as described by the veteran 
actually occurred, the Board need not address the matter of 
medical evidence establishing a link between current symptoms 
and an in-service stressor.  As an essential element for a 
grant of service connection for PTSD is not established 
(e.g., corroboration of the purported in-service stressors), 
the veteran's claim for service connection for such a 
disability must be denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in  July 2006, August 2006, 
September 2006, October 2006, and May 2007 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, with respect to the PTSD claim, the 
veteran's asserted in-service stressors are not verified in 
the record.  Under the circumstances of this case, additional 
efforts to assist him by providing a VA examination would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Additionally, the Board finds that a remand for additional 
development to obtain a response from the Joint Services 
Records Research Center (JSRRC) is not necessary in the 
present case.  The veteran has not provided sufficient 
information to verify the stressors to allow for verification 
with the JSRRC and other organizations.   Moreover, as noted 
above, there is no medical evidence showing a diagnosis of 
PTSD based on the recently alleged mortar incident.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


